Citation Nr: 0201813	
Decision Date: 02/25/02    Archive Date: 03/05/02

DOCKET NO.  97-04 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim for service connection for residuals of an 
eye injury, to include a retinal tear of the left eye with 
history of vitreous floaters and iritis, a retinal artery 
occlusion of the right eye and myopia.


REPRESENTATION

Appellant represented by:	Mark J. O'Connor, Attorney


ATTORNEY FOR THE BOARD

J. W. Engle, Counsel



INTRODUCTION

The veteran served on active duty from March 1943 to November 
1945.

This matter returns to the Board of Veterans' Appeals (Board) 
following remand from the United States Court of Appeals for 
Veterans Claims (Court) in November 2000.  The appeal 
originates from a decision dated in July 1996 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.  The veteran submitted a notice of 
disagreement in September 1996 and the RO issued a statement 
of the case in November 1996.  In December 1996, the veteran 
perfected his appeal to the Board.

In August 1999, the Board denied the veteran's claim for 
service connection for residuals of an eye injury, to include 
a retinal tear of the left eye with history of vitreous 
floaters and iritis, a retinal artery occlusion of the right 
eye and myopia and he appealed that decision to the Court.  
On November 20, 2000, Counsel for the Secretary and Counsel 
for the veteran filed a Joint Motion for Remand and to Stay 
Further Proceedings (Joint Motion).  In the Joint Motion, the 
attorney-representatives for the parties concluded that a 
remand was required in this case in light of the decision in 
Hodge v. West, 155 F3d 1356 (Fed. Cir. 1998).  It was noted 
that although the Board cited to the revised new and material 
standard in Hodge, "its determination that Appellant [the 
veteran] did not present new and material evidence in the 
instant case was not based on the test of materiality laid 
out in Hodge."  It was further noted that remand was 
necessary for application of the regulatory definition of new 
and material contained in 38 C.F.R. § 3.156(a).  

On November 30, 2000, the Court issued an Order that granted 
the Joint Motion, vacated the Board's August 1999 decision, 
and remanded the case to the Board for further proceedings 
consistent with the Joint Motion.



FINDINGS OF FACT

1. In October 1988, the Board denied the veteran's claim for 
service connection for residuals of an eye injury, to 
include a retinal tear of the left eye with history of 
vitreous floaters and iritis, retinal artery occlusion of 
the right eye and myopia.

2. None of the additional evidence associated with the claims 
file subsequent to the October 1988 Board decision 
suggests a relationship between a current eye disability 
and the veteran's active military service; hence, such 
evidence is not so significant that it must be considered 
in order to fairly decide the merits of the claim.  


CONCLUSIONS OF LAW

1. The Board's October 1988 decision denying the veteran's 
claim for service connection for residuals of an eye 
injury, to include a retinal tear of the left eye with 
history of vitreous floaters and iritis, retinal artery 
occlusion of the right eye and myopia is final.  38 
U.S.C.A. § 7104 (West 1991); 38 C.F.R. § 20.1100 (2001).

2. The evidence associated with the claims file since the 
Board's October 1988 denial is not new and material; thus, 
the requirements to reopen the veteran's claim have not 
been met.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§§ 3.156(a), 20.1105 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board points out that there has 
been a significant change in the law during the pendency of 
this appeal.  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000, which, among 
other things, redefines VA's obligations with respect to 
notifying and assisting a claimant.  See Pub. L. No. 106-475, 
§§ 3-4, 114 Stat. 2096-2099 (2000) (codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107 (West Supp. 2001)).  
The new law applies to all claims filed on or after the date 
of the law's enactment, as well as to claims filed before the 
date of the law's enactment, and not yet finally adjudicated 
as of that date.  See Pub. L. No. 106-475, § 7, subpart (a), 
114 Stat. 2096, 2099-2100 (2000); VAOPGCPREC 11-2000 (2000).  

Pertinent regulations that implement the Act recently were 
promulgated.  However, the revised version of 38 C.F.R. 
§ 3.156(a) is only applicable to claims filed on or after 
August 29, 2001.  See 66 Fed. Reg. 45620-45632 (August 29, 
2001).  Hence, the Board will apply the version of 3.156(a) 
in effect at time of the RO's July 1996 (and the Board's now 
vacated August 1999) denial of the claim; that version 
appears in the 2001 edition of Title 38 of the Code of 
Federal Regulations.    

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303(a) (2001).  In addition, a disability which is 
proximately due to, or results from, another disease or 
injury for which service connection has been granted shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310(a) (2000).

The record reflects that the veteran's claim for service 
connection for residuals of an eye injury, to include a 
retinal tear of the left eye with history of vitreous 
floaters and iritis, retinal artery occlusion of the right 
eye and myopia was denied by the Board in October 1988.  That 
decision was predicated on a finding that while myopia was 
found during service, this condition was not a disability for 
compensation purposes.  See 38 C.F.R. § 3.303(c).  It was 
further noted that while trauma may cause retinal damage, the 
veteran's eye disorders were too remote in time from service 
to create a reasonable doubt as to a causal relationship with 
service.  

Because this case involves an attempt to reopen a previously 
denied claim, the laws and regulations pertaining to finality 
and reopening of claims are pertinent to the appeal on this 
issue.  In this regard, the Board notes that unless the 
Chairman orders reconsideration, or one of the other 
exceptions to finality apply, all Board decisions are final 
on the date stamped on the face of the decision.  38 U.S.C.A. 
§ 7104; 38 C.F.R. § 20.1100.  Here, the veteran did not 
request reconsideration of the Board's October 1998 decision, 
and no other exception to finality applies; hence, that 
decision is final as to the evidence then of record.  Id.  

Under pertinent law and VA regulations, as interpreted by the 
Court, the Board may reopen and review a claim which has been 
previously denied if new and material evidence is submitted 
by or on behalf of the veteran.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).

Pursuant to 38 C.F.R. § 3.156(a), new and material evidence 
means evidence not previously submitted to agency decision-
makers which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

Thus, if the newly presented evidence is not "new," the claim 
to reopen fails on that basis and no further analysis of the 
evidence is required.  Similarly, if "new" evidence is not 
"material," in the sense that, when considered by itself or 
in connection with evidence previously assembled, it is not 
so significant that it must be considered in order to fairly 
decide the merits of the claim, the claim to reopen fails on 
that basis and the inquiry ends.  38 C.F.R. § 3.156.  If the 
evidence is determined to be both new and material, VA 
reopens the claim and evaluates the merits after ensuring 
that the duty to assist has been fulfilled.  

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by a claimant since the previously 
disallowed claim in order to determine whether a claim must 
be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Furthermore, for purposes of the "new and material" 
analysis, the credibility of the evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

At the time of the Board's October 1988 denial of service 
connection, the pertinent evidence of record included the 
veteran's service medical records; the report of a November 
1946 VA examination; the report of a February 1958 VA 
examination; VA outpatient treatment records, reflecting 
treatment from August 1984 to January 1988; private medical 
records, reflecting treatment from April 1975 to September 
1983; a June 1985 private medical statement by Lori Klugg, 
R.N.; a March 1986 private medical statement by Malcolm 
McIsaac, M.D.; a private medical report from Wettlaufer Eye 
Clinic, reflecting treatment in February 1986; and lay 
statements by the veteran.

The service medical records show that, on entrance 
examination in February 1943, the veteran's uncorrected 
vision was reported to be 20/100 in the right eye and 20/200 
in the left eye.  His corrected vision was reported to be 
20/20, bilaterally, and he was reported to have myopia.  In 
May 1945, the veteran was reported to have been struck in the 
face by a grenade fragment.  He was diagnosed with a 
laceration wound below the left eye from shrapnel.  An 
operation report revealed a diagnosis of a penetrating wound 
to the left cheek from a grenade with a foreign body in the 
zygoma above the infraorbital foramen.  On discharge 
examination in November 1945, the veteran was reported to 
have a non-symptomatic and non-adherent scar below the left 
eye.  He was also reported to have myopia.  His uncorrected 
vision was reported to be 20/100, bilaterally, and his 
corrected vision was reported to be 20/20, bilaterally.

In June 1985, Lori Klugg, R.N., reported that the veteran had 
vitreous floaters.  She reported that any undue trauma to the 
eye could cause lasting damage to the retina and that the 
veteran's past injury from a grenade fragment could be a 
contributing factor to his eye condition.

In March 1986, Malcolm McIsaac, M.D., reported that the 
veteran had been his patient since 1975 and had had mild 
iritis of the left eye and allergies of both eyes.  The 
veteran was also reported to have developed a retinal tear in 
November 1981.  Dr. McIsaac reported that it was his 
impression that the veteran's left eye conditions had been 
caused by a past injury, but that he did not have any records 
prior to the injury.

Based on its review of such evidence, the Board concluded 
that service connection was not warranted for residuals of an 
eye injury, including a retinal tear of the left eye with 
history of vitreous floaters and iritis, retinal artery 
occlusion of the right eye and myopia.  The Board indicated 
that the veteran had had myopia during service, but that this 
is not recognized as a disability for VA compensation 
purposes.  The Board also recognized that trauma may cause 
retinal damage, but that, in this case, the veteran's eye 
disorders were too remote from service to create any 
reasonable doubt as to a causal relationship with service.  
The Board found that the veteran's claimed residuals of an 
eye injury were not incurred in or aggravated by service or 
due to a service-connected disease or injury.

In March 1996, the veteran submitted a statement to the RO 
requesting that his claim be reopened.  In July 1996, the RO 
denied his application to reopen the claim and this appeal 
ensued.

Because the last final denial in this case was the Board's 
October 1988 decision, it is the evidence that has been 
received since that time that must be considered for purposes 
of the new and material evidence analysis.  See Evans, supra.  
The evidence associated with the claims file since October 
1988 Board decision consists of VA outpatient treatment 
records, reflecting treatment from August 1984 to March 1998; 
duplicate copies of service medical records; a private 
medical record from George Pfohl, M.D., reflecting treatment 
in February 1986; a duplicate copy of a private medical 
statement from Malcolm McIsaac, M.D.; a private medical 
statement by Gerald S. Klee, M.D.; a private medical 
statement by Amy Alvarez, M.D.; a private medical report by 
Albert Schlisserman, M.D.; an August 1995 private medical 
report by Kenneth K. Shim, M.D.; a report of a May 1998 VA 
mental disorders examination; and lay statements by the 
veteran.

The Board finds that, other than the duplicate copies of 
previously submitted medical records, the medical evidence 
submitted since the October 1988 Board decision is new in the 
sense that it was not previously before agency decision 
makers.  The new evidence pertaining to the present claim on 
appeal primarily reported the veteran's current diagnoses 
relating to his eyes.  To illustrate, in February 1995, a VA 
outpatient treatment record reflected a diagnosis with 
cataracts of the left eye and bilateral pre-retinal fibrosis.  

However, this evidence is not new and material because it is 
not so significant that it must be considered to decide the 
merits of the this claim.  This is so because there is no 
suggestion within these reports to relate any current eye 
disorder, particularly a retinal tear of the left eye, 
vitreous floaters, iritis, a retinal artery occlusion of the 
right eye or myopia, to the veteran's injury from a grenade 
fragment or any other incident of service.  In the absence of 
such evidence, the record now essentially stands as it was in 
October 1988:  lacking the necessary medical evidence to 
associate any current eye disability to service.

The Board notes that, in January 1995, a VA outpatient 
treatment record reflects that the veteran complained of his 
left eye being cloudy "secondary to shrapnel."  However, 
there was no additional comment by the examiner.  The Board 
finds that this notation does not constitute a medical 
opinion that the veteran had an eye disorder that began in 
service or was secondary to the service-connected left eye 
scar.  It is clear that the examiner was only reiterating a 
history provided by the veteran during the course of the 
examination.  Evidence that is simply information recorded by 
a medical examiner, unenhanced by any additional medical 
comment by that examiner, does not constitute competent 
medical evidence.  Leshore v. Brown, 8 Vet. App. 406, 409 
(1995).  

Furthermore, the veteran's written lay statements do not 
constitute new evidence because the arguments and contentions 
raised therein are the same as those that were made when the 
Board denied the claim in October 1988.  In other words, the 
veteran has always alleged that he has a retinal tear of the 
left eye with history of vitreous floaters and iritis, a 
retinal artery occlusion of the right eye and myopia due to 
his injury from a grenade fragment wound in service.  Merely 
to reiterate these allegations during his current appeal does 
not provide a sufficient basis to reopen his claim.  See Reid 
v. Derwinski, 2 Vet. App. 312, 315 (1992).

The Board also emphasizes that the veteran's allegations that 
his claimed eye disorders are related to his injury in 
service or to his service-connected left eye scar, even if 
new, would not constitute material evidence sufficient to 
reopen the claim.  As a layman, he is not shown to have the 
necessary medical expertise or training to give a competent 
opinion on the cause of his claimed eye disorders.  See Jones 
v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  Where, as here, medical 
evidence is needed to establish service connection, lay 
statements, without more, even if new, cannot serve as a 
predicate to reopen a previously disallowed claim.  See Moray 
v. Brown, 5 Vet. App. 211, 214 (1993).  The Board notes that 
medical evidence, and not merely his allegations, must 
support the claim.  See Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  No such evidence has been presented to reopen 
the claim in this case.

In view of the foregoing, the Board must conclude that none 
of the evidence received since the Board's October 1988 
decision, when viewed either alone or in conjunction with the 
evidence previously of record, tends to suggest that the 
veteran's claimed residuals of an eye injury, to include a 
retinal tear of the left eye with history of vitreous 
floaters and iritis, a retinal artery occlusion of the right 
eye and myopia, were either incurred or aggravated during his 
period of military service.  As such, none of the evidence is 
new and material for the purpose of reopening the claim, and 
the October 1988 denial remains final.  

The Board acknowledges that, in the July 1996 rating decision 
on appeal, the RO referred to a third criterion (formerly 
considered by the Board in accordance with the Court's case 
law) that in order to reopen a claim, the new evidence, when 
viewed in the context of all the evidence, both new and old, 
must create a reasonable possibility of a change in outcome 
of the case on the merits.  See Colvin v. Derwinski, 1 Vet. 
App. 171, 174 (1991).  In Hodge, the Federal Circuit held 
that there was no such legal requirement.  However, as 
demonstrated by the foregoing discussion, the veteran clearly 
has not met the section 3.156(a) criteria for reopening his 
claim.  Hence, the outcome of the case is the same regardless 
of the standard utilized in adjudicating the claim, and the 
Board finds that the veteran is not prejudiced by the Board's 
application of Hodge, and the correct regulatory definition 
of section 3.156(a), in the first instance.  To remand this 
case to the RO for explicit consideration of Hodge would be 
pointless and would not result in a determination favorable 
to him.  See VAOGCPREC 16-92 (O.G.C. Prec. 16-92), 57 Fed. 
Reg. 49747 (1992); see also Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).

The Board also emphasizes that, in addition to the fact that 
the revised version of 3.156(a) is not applicable in the 
adjudication of the claim on appeal, the Veterans Claims 
Assistance Act of 2000 expressly provides that nothing in the 
act "shall be construed to require [VA] to reopen a claim 
that has been disallowed except when new and material 
evidence is presented or secured, as described in section 
5108 of this title."  Pub. L. No. 106-475, § 3(a), 114 State. 
2096 (codified at 38 U.S.C. § 5103A(f) (West Supp. 2001)).  
Because the veteran has not presented new and material 
evidence to reopen his claim, it does not appear that the 
duty to assist and notification provisions of the Act are 
applicable to this issue.  

In any event, however, the Board notes that it is aware of no 
circumstances in this matter that would put the VA on notice 
of the existence of any additional relevant evidence that, if 
obtained, would provide a basis to reopen this claim.  See 
McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997); 
Robinette v. Brown, 8 Vet. App. 69, 77-78 (1996).  

Because the veteran has not fulfilled his threshold burden of 
submitting new and material evidence to reopen his finally 
disallowed claim, the benefit-of-the-doubt doctrine is not 
applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).  The Board also notes that, because this threshold 
burden has not been met, the veteran is not entitled to 
further examination as contended.  See Robinette v. Brown, 8 
Vet. App. 69 (1995); Epps v. Brown, 9 Vet. App 341 (1996); 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 
8 Vet. App. 1 (1995).  



ORDER

As new and material evidence has not been submitted to reopen 
the claim for service connection for residuals of an eye 
injury, to include a retinal tear of the left eye with 
history of vitreous floaters and iritis, retinal artery 
occlusion of the right eye and myopia, the appeal is denied.


		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

 

